DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3, 8-10, and 15-17 recite a “high-resolution sensor system”, and claims 2, 9, 16 recite a “lower resolution point cloud”. It is not clear to the examiner what comprises a high-resolution sensor system and how it differs from a low-resolution sensor system. The term "high-resolution sensor system" is not defined by the claim and the specifications do not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim 3 line 4 recites “combining the modified pre-mapped data”. There is insufficient antecedent basis for this limitation in the claim. The same rational applies for claims 10 and 17.
Claim 3 recites “classifying a type of the new feature” and “semantic labels having been generated based on the type of the new feature”.  It is unclear to the examiner what consists in classifying a type of the new feature. The addition of the word “type” to an otherwise definite expression extends the scope of the expression so as to render it indefinite (MPEP 2173.05(b), III, E). The same rational applies to claims 10 and 17.
Claim 15 recites “an autonomous vehicle” in line 2 while line 3 and line 7 recites “an autonomous vehicle”. It is not clear if the autonomous vehicle recited in line 2 is the same autonomous vehicle as recited in lines 3 and 7. The examiner recommends changing lines 3 and 7 to “the autonomous vehicle”.
Claims 2-7, 9-14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected independent claims 1, 8, and 15 and for failing to cure the deficiencies cited above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler et al. US20180188037A1 (henceforth Wheeler) in view of Yang US20180188038A1 

Regarding claim 1,
Wheeler discloses:
A method comprising: receiving, as an autonomous vehicle navigates a route, data indicating an inconsistency between pre-mapped data describing a location on a map, and current data describing a new feature of the location,
(In para 0007, “The autonomous vehicle identifies a set of objects that are expected to be visible in the three dimensional representation of the geographical region from the current location of the autonomous vehicle. The autonomous vehicle identifies another set of objects based on the sensor data. The autonomous vehicle compares the two sets of objects to determine if there is a map discrepancy. The autonomous vehicle determines that a map discrepancy exist if either an object identified by sensors is not identifiable in the high definition map or an object in the high definition map is not identifiable by the sensor data” As an autonomous vehicle navigates a route, data indicating a discrepancy (i.e. inconsistency) of an object (i.e. a feature of a location) between the high definition map (i.e. pre-mapped data) and sensors of the vehicle (i.e. current data) is retrieved.)
wherein the pre-mapped data includes data from a high-resolution sensor system
(In para 0028, “Embodiments of the invention maintain high definition (HD) maps containing up to date information using high precision. The HD maps may be used by autonomous vehicles to safely navigate to their destinations without human input or with limited human input. An autonomous vehicle is a vehicle capable of sensing its environment and navigating without human input. Autonomous vehicles may also be referred to herein as "driverless car," "self-driving car," or "robotic car." An HD map refers to a map storing data with very high precision, typically 5-10 cm. Embodiments generate HD maps containing spatial geometric information about the roads on which an autonomous vehicle can travel. Accordingly, the generated HD maps include the information necessary for an autonomous vehicle navigating safely without human intervention.
wherein the current data is captured by at least one sensor of an autonomous vehicle; (In para 0038 “The vehicle sensors 105 allow the vehicle 150 to detect the surroundings of the vehicle as well as information describing the current state of the vehicle, for example, information describing the location and motion parameters of the vehicle. The vehicle sensors 105 comprise a camera, a light detection and ranging sensor (LIDAR), a global positioning system (GPS) navigation system, an inertial measurement unit (IMU), and others. The vehicle has one or more cameras that capture images of the surroundings of the vehicle. A LIDAR surveys the surroundings of the vehicle by measuring distance to a target by illuminating that target with a laser light pulses, and measuring the reflected pulses.” Current data is captured by LIDAR (i.e. a sensor of a vehicle). Furthermore, the vehicle is an autonomous vehicle (para 0007).)
and updating semantic labels of the pre-mapped data from the high-resolution sensor system based on the new feature described by the current data.
(In para 0100, “FIG. 10 is a flow chart illustrating an example process of an online HD map system 110 (e.g., the map update module 420) updating existing landmark maps, according to one embodiment. The online HD map system 110 receives 1002 verification records and associated data (e.g., raw sensor data) from vehicles 150.” And in para 0105, “For one or more mismatch records of the first type that correspond to an unverified detected object at a particular location, the online HD map system 110 analyzes the raw sensor data associated with the mismatch records to detect the landmark object that is not represented in the landmark map 520. The HD map system 110 may further classify the detected landmark object.” The landmark object is detected via raw sensor data but is not represented in the landmark map 520, therefore, the HD map system 110 classifies the unverified landmark object (i.e. update semantic labels based on the new feature))

Wheeler does not disclose clustering the current data together based on a threshold spatial closeness, wherein the clustering describes the new feature;
However, Yang teaches:
clustering the current data together based on a threshold spatial closeness, wherein the clustering describes the new feature;
(See Figs. 14C-14D and para 0113, “To cluster 1340 the subset of vertical elements, the vehicle computing system 120 evaluates the clustering criteria for each pair of adjacent vertical elements in the subset and determines whether to join each pair of vertical elements based on the clustering criteria. An example of the clusters that are generated from the subset of vertical elements 1440 shown in FIG. 14C is shown in FIG. 14D. In FIG. 14D, the vehicle computing system 120 has clustered the vertical elements 1440A on the surface of the cylindrical object 1420 into a first cluster 1445A and has clustered the vertical elements 1440B on the surface of the rectangular object 1425 into a second cluster 1445B.” As shown in Fig. 14D, the first cluster 1445A represents the vertical elements 1440A (see Fig. 14C) that has been clustered together.  The data is clustered based on a threshold spatial closeness, where the clustering criteria is described in para 00112.

Furthermore, connecting a pixel with another pixel (i.e. join each pair of vertical elements based on the clustering criteria) is shown in Fig. 14A-14D, where clustering connected pixels when they describe a shape (i.e. a rectangular object 1425 and a cylindrical object 1420) of the new feature (para 0109, “the vehicle computing system 120 can identify vertical elements that represent vertical structures near the vehicle, such as telephone poles and mailboxes on the side of the road”).)

It would have been obvious to one of the ordinary skill in the art before the effective filing data of the claimed invention to have modified Wheeler to incorporate the teachings of Yang to include clustering the current data together based on a threshold spatial closeness, wherein the clustering describes the new feature in order to enhance the relatively sparse and low-resolution data collected by a LIDAR sensor by increasing the density of points in certain portions of the scan (para 0008, Yang). Furthermore, increasing the density of points in certain portions of the scan (i.e. clustering) helps perform reliable detection of vertical structures (such as tree trunks, utility poles, buildings, or mailboxes) (para 0007-0008, and para 0011, Yang).

Regarding claim 2,
Wheeler discloses:
wherein the at least one sensor of the autonomous vehicle captures the current data in a lower resolution than the high-resolution sensor system, wherein the pre-mapped data from the high-resolution sensor system is a high-resolution point cloud from a LIDAR system on a special purpose mapping vehicle, and the current data is a lower resolution point cloud from a LIDAR system on the autonomous vehicle.
(In para 0028, “Instead of collecting data for the HD maps using an expensive and time consuming mapping fleet process including vehicles outfitted with high resolution sensors, embodiments of the invention use data from the lower resolution sensors of the self-driving vehicles themselves as they drive around through their environments”. Current data is collected at a lower resolution (i.e. from lower resolution sensors including LIDAR, para 0113) on the autonomous vehicle. The sensors of the autonomous vehicle captures data in a lower resolution than the high-resolution sensor system that is captured by vehicles outfitted with high resolution sensors (i.e. special purpose mapping vehicles).)

Regarding claim 3,
Wheeler discloses:
classifying a type of the new feature in accordance with an analysis of a structure of the current data; and 22102397-626593 (P100205-US-O1)combining the modified pre-mapped data from the high-resolution sensor system with revised semantic labels, the revised semantic labels having been generated based on the type of the new feature.
(In para 0100, “FIG. 10 is a flow chart illustrating an example process of an online HD map system 110 (e.g., the map update module 420) updating existing landmark maps, according to one embodiment. The online HD map system 110 receives 1002 verification records and associated data (e.g., raw sensor data) from vehicles 150.” And in para 0105, “For one or more mismatch records of the first type that correspond to an unverified detected object at a particular location, the online HD map system 110 analyzes the raw sensor data associated with the mismatch records to detect the landmark object that is not represented in the landmark map 520. The HD map system 110 may further classify the detected landmark object.” The landmark object is detected via raw sensor data but is not represented in the landmark map 520, therefore, the HD map system 110 classifies the unverified landmark object (i.e. update semantic labels based on the new feature). The pre-mapped data (i.e. from HD map system 110) is updated with a revised semantic label (i.e. classifies the unverified landmark object) based on the new feature (i.e. the landmark object).

Regarding claim 4,
Wheeler does not disclose connecting a pixel with another pixel when the another pixel is within a threshold distance; clustering connected pixels into the new feature when the connected pixels describe a shape of the new feature; and removing pixels that do not fall within the clustered connected pixels, wherein the map is revised based on iterating through the clustered pixels that represent inconsistencies with the pre-mapped data.
However, Yang
connecting a pixel with another pixel when the another pixel is within a threshold distance; clustering connected pixels into the new feature when the connected pixels describe a shape of the new feature; 
 (See Fig. 14C and 14D and para 0113, “To cluster 1340 the subset of vertical elements, the vehicle computing system 120 evaluates the clustering criteria for each pair of adjacent vertical elements in the subset and determines whether to join each pair of vertical elements based on the clustering criteria. An example of the clusters that are generated from the subset of vertical elements 1440 shown in FIG. 14C is shown in FIG. 14D. In FIG. 14D, the vehicle computing system 120 has clustered the vertical elements 1440A on the surface of the cylindrical object 1420 into a first cluster 1445A and has clustered the vertical elements 1440B on the surface of the rectangular object 1425 into a second cluster 1445B.” Connecting a pixel with another pixel (i.e. join each pair of vertical elements based on the clustering criteria) is shown in Fig. 14A-14D, where clustering connected pixels when they describe a shape (i.e. a rectangular object 1425 and a cylindrical object 1420) of the new feature (para 0109, “the vehicle computing system 120 can identify vertical elements that represent vertical structures near the vehicle, such as telephone poles and mailboxes on the side of the road”).)
and removing pixels that do not fall within the clustered connected pixels,
(In para 0109, “The vehicle computing system 120 filters 1330 the vertical elements to identify a subset of vertical elements that represent portions of vertical structures. The vehicle computing system 120 can identify vertical elements that represent a portion of any vertical structure within the detection range of the LiDAR scanner (i.e., the maximum distance that the LiDAR scanner is capable of detecting). For example, the vehicle computing system 120 can identify vertical elements that represent vertical structures near the vehicle, such as telephone poles and mailboxes on the side of the road” and in para 0110, “The filtering step 1330 removes any vertical elements that deviate too much from the vertical direction.” The filtering step 1330 includes removing pixels that do not fall within the clustered connected pixels (i.e. removing any vertical elements that deviate too much from the vertical direction).)

Furthermore in para 0107, “After receiving 1310 the scanner data, the vehicle computing system 120 can optionally preprocess each scan line to remove scan points likely to represent noise. In one embodiment, the preprocessing is performed by dividing each scan line into a plurality of segments. Each segment includes a plurality of adjacent scan points that have similar ranges (e.g., ranges that do not deviate from each other by more than a threshold distance or percentage).” Scan points (i.e. pixels) are removed if adjacent scan points deviate from each other by more than a threshold distance.)
wherein the map is revised based on iterating through the clustered pixels that represent inconsistencies with the pre-mapped data.
(In para 0116, “For example, the vehicle computing system 120 may use the clusters to perform collision avoidance, or send the clusters to the online HD map system 110 to be added to the data in an occupancy map 530.” The HD map is revised to add data (i.e. the new feature) in the occupancy map 530. 
The method is done continuously (i.e. “as a vehicle travels forward on a road”, para 0106). Therefore, the system continuously iterates through the clustered pixels that represents inconsistencies with the pre-mapped data.

In para 0060, “The map update module 420 updates previously computed map data by receiving more recent information from vehicles that recently travelled along routes on which map information changed. For example, if certain road signs have changed or lane information has changed as a result of construction in a region, the map update module 420 updates the maps accordingly.”)

It would have been obvious to one of the ordinary skill in the art before the effective filing data of the claimed invention to have modified Wheeler to incorporate the teachings of Yang to include connecting a pixel with another pixel when the another pixel is within a threshold distance; clustering connected pixels into the new feature when the connected pixels describe a shape of the new feature; and removing pixels that do not fall within the clustered connected pixels, wherein the map is revised based on iterating through the clustered pixels that represent inconsistencies with the pre-mapped data in order to perform sufficiently reliable detection of vertical structures (such as tree trunks, utility poles, buildings, or mailboxes) by increasing the density of points in certain portions of the scan (para 0007-0008, and para 0011, Yang).

Regarding claim 5,
Wheeler does not disclose wherein the connected pixels are clustered based on a determination that the shape of the new feature is within a same direction as a road.
However, Yang teaches:
wherein the connected pixels are clustered based on a determination that the shape of the new feature is within a same direction as a road.
(See Figs. 14A-14D and para 0109, “The vehicle computing system 120 filters 1330 the vertical elements to identify a subset of vertical elements that represent portions of vertical structures. The vehicle computing system 120 can identify vertical elements that represent a portion of any vertical structure within the detection range of the LiDAR scanner (i.e., the maximum distance that the LiDAR scanner is capable of detecting). For example, the vehicle computing system 120 can identify vertical elements that represent vertical structures near the vehicle, such as telephone poles and mailboxes on the side of the road”.  FIGS. 14D shows clustering connected pixels based on a determination that the shape of the new feature is within a same direction as a road. Furthermore in para 0106, “The example shown in FIG. 14A depicts scanner data that may be received from a LiDAR sensor mounted on a vehicle as the vehicle travels forward on a road”. The new features are detected via LIDAR where the shape of the new feature is within a same direction as a road.) The same motivation from claim 4 applies.


Wheeler discloses:
defining a map portion of the map by a boundary of location coordinates, wherein the pre-mapped data is an earlier version of the map portion, and the current data is a later, revised version of the map portion; and modifying the map in accordance with the revised version of the map portion when the revised version of the map portion is within a drivable location for the autonomous vehicle.
(In para 0073, “The vehicle computing system 120 switches the current geographical region of a vehicle from one geographical region to the neighboring geographical region when the vehicle crosses a threshold distance within this buffer. For example, as shown in FIG. 6B, a vehicle starts at location 650a in the geographical region 610a. The vehicle traverses along a route to reach a location 650b where it cross the boundary of the geographical region 610 but stays within the boundary 620 of the buffer. Accordingly, the vehicle computing system 120 continues to use the geographical region 610a as the current geographical region of the vehicle. Once the vehicle crosses the boundary 620 of the buffer at location 650c, the vehicle computing system 120 switches the current geographical region of the vehicle to geographical region 610b from 610a.” The vehicle computing system 120 switches from the current geographical region to the neighboring geographical region when the vehicle crosses a threshold distance as shown in Fig. 6B. Fig. 6B further shows a map portion of the map which includes a current geographical region 001 and a 

In para 0052, “The 3D map APIs also include map update APIs, for example, download-map-updates API and upload-map-updates API. The download-map-updates API receives as input a planned route identifier and downloads map updates for data relevant to all planned routes or for a specific planned route. The upload-map-updates API uploads data collected by the vehicle computing system 120 to the online HD map system 110. This allows the online HD map system 110 to keep the HD map data stored in the online HD map system 110 up to date based on changes in map data observed by sensors of vehicles driving along various routes.” The map is modified according to the revised version of the map portion (i.e. map data observed by sensors of the vehicle) when the map portion is within a drivable location.)
	
Regarding claim 8,
	Wheeler and Yang teaches the same limitations as recited above in claim 1.

Regarding claim 9,
	Wheeler and Yang teaches the same limitations as recited above in claim 2.

Regarding claim 10,
Wheeler and Yang teaches the same limitations as recited above in claim 3.

Regarding claim 11,
	Wheeler and Yang teaches the same limitations as recited above in claim 4.

Regarding claim 12,
	Wheeler and Yang teaches the same limitations as recited above in claim 5.

Regarding claim 14,
	Wheeler and Yang teaches the same limitations as recited above in claim 7.

Regarding claim 15,
	Wheeler and Yang teaches the same limitations as recited above in claim 1.

Regarding claim 16,
	Wheeler and Yang teaches the same limitations as recited above in claim 2.

Regarding claim 17,
	Wheeler and Yang teaches the same limitations as recited above in claim 3.

Regarding claim 18,
	Wheeler and Yang teaches the same limitations as recited above in claim 4.

Regarding claim 19,
	Wheeler and Yang teaches the same limitations as recited above in claim 5.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler and Yang further in view of NGUYEN ET AL. US20160180177A1 (henceforth NGUYEN)

Regarding claim 6,
Wheeler and Yang discloses the limitations as recited above in claim 1. Wheeler does not disclose wherein the current data describing the new feature of the location is captured by at least one sensor capturing a change in intensity, and wherein a threshold spatial closeness of high intensity areas are narrower than a threshold width, the high intensity areas being above a threshold intensity of low intensity areas.
However, NGUYEN discloses:
wherein the current data describing the new feature of the location is captured by at least one sensor capturing a change in intensity, and wherein a threshold spatial closeness of high intensity areas are narrower than a threshold width, the high intensity areas being above a threshold intensity of low intensity areas.
(In para 0053, “After capturing operation 180, lidar-based process 175 proceeds to segmenting operation 185, in which lidar processing module 60 segments captured lidar data into clusters. To segment captured lidar data, lidar processing module 60 may group adjacent portions of each frame of lidar data that have similar intensities into clusters.” And in para 0054, “Lidar-based process 175 then proceeds to identifying operation 190, in which small clusters of sufficient intensity are identified as candidate raised pavement markers 195. Identifying operation 190 may use a minimum intensity threshold, with clusters having intensity higher than the intensity threshold being further considered. Lidar processing module 60 may be pre-programmed with minimum and maximum size thresholds, such that any clusters having size less than the maximum size threshold and greater than the minimum size threshold are identified as candidate raised pavement markers 195.” The current data that is captured by LIDAR also captures a change in intensity (i.e. clustering lidar data that have similar intensities). The identifying operation 190 includes identifying small clusters of sufficient intensities (i.e. the high intensity areas being above a threshold intensity of low intensity areas) as candidate raised pavement markers 195.  Furthermore, since any clusters having a size less than the maximum size threshold and a size greater than the minimum size threshold are identified as candidate raised pavement markers, then the current data describing the new feature (i.e. raised pavement markers) includes a threshold spatial closeness of high intensity area narrower than a threshold width (i.e. narrower than the maximum size).)

It would have been obvious to one of the ordinary skill in the art before the effective filing data of the claimed invention to have modified Wheeler to incorporate the teachings of NGUYEN to include wherein the current data describing the new feature of the location is captured by at NGUYEN, “detection of reflective intensity is relevant to the present disclosure, because high intensity clusters are considered candidate raised pavement markers.” Therefore, capturing the change in intensity from LIDAR data and identifying clusters of high intensity data points is beneficial for identifying raised pavement markers on the road.

	Regarding claims 13 and 20,
Wheeler, Yang, and NGUYEN discloses the claim limitations as recited above in claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Adams et al.
Adare et al. US20200296558A1 discloses detecting inconsistencies between a result of the analysis of sensor data and map data stored in a memory. If an inconsistency is detected, then a notification message is generated as a basic safety message (para 0004).
Kato US20200041285A1 discloses a determination device that determines a presence or absence of deviation larger than a predetermined value between a position of the object in map information and the position of the object in the real environment (para 0006).
FUJIMOTO US20190265050A1 discloses a map data providing system that employs a difference between absolute coordinates of the map element indicated by the map data and absolute coordinates of the map element identified based on the relative position of the map element and the position coordinates of the vehicle as a deviation amount, calculates a correction amount calculated based on the deviation amount, correct the position information of the reference point by using the correction amount, and create corrected map data indicating position coordinates of the map element (para 0004).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334.  The examiner can normally be reached on M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669